      Case 2:20-cv-01995-CCW-CRE Document 12 Filed 04/16/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

OPERATING ENGINEERS LOCAL 66,                 )
AFL-CIO AND CONSTRUCTION                      )
INDUSTRY COMBINED FUNDS, INC., as             )
agent for the Board of Trustees of            )      Civil Action No. 2:20-cv-1995-CRE
Operating Engineers Local 66 Annuity and      )
Savings Fund, Operating Engineers             )
Construction Industry and Miscellaneous       )
Pension Fund, International Union of          )
Operating Engineers, Operating Engineers      )
Local 66 Welfare Fund and Operating           )
Engineers Local 66 Dues Deduction Fund        )
and other related Funds,                      )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )
                                              )
EAST COAST PAVING & SEAL                      )
COATING, INC. a/k/a EAST COAST                )
PAVING & SEALCOATING, INC.,                   )
BARBARA S. HASSON and BARRY                   )
MILES,                                        )
                                              )
                      Defendants.             )

                           MOTION FOR DEFAULT JUDGMENT
                       AGAINST DEFENDANT BARBARA S. HASSON

       Plaintiff, Operating Engineers Local 66, AFL-CIO and Construction Industry Combined

Funds, Inc. (the “Funds"), by and through their counsel, Tucker Arensberg, P.C., files the

following Motion for Default Judgment Against Defendant Barbara S. Hasson, stating as follows:

       1.      On December 23, 2020, this action was commenced by the Funds by the filing of

a Complaint against the Defendants, East Coast Paving & Seal Coating, Inc. a/k/a East Coast

Paving & Sealcoating, Inc. (“East Coast”), Barbara S. Hasson and Barry Miles.

       2.      On March 9, 2021, the Complaint, Summons, Civil Cover Sheet, and Order of

Court dated December 28, 2020 were served on Defendant Barbara S. Hasson.

       3.      Pursuant to Fed. R. Civ. P. 12(a)(1)(A), Defendant Barbara S. Hasson was

required to file and serve her response to Plaintiff’s Complaint no later than March 30, 2021.
      Case 2:20-cv-01995-CCW-CRE Document 12 Filed 04/16/21 Page 2 of 5



       4.      Defendant Barbara S. Hasson failed to file or serve a response to Plaintiff’s

Complaint.

       5.      No appearance has been entered on behalf of Defendant Barbara S. Hasson and

she has not taken any action to evidence her intent to defend this action.

       6.      On August 22, 2019, a default was entered against Defendant Barbara S.

Hasson by the Clerk of Courts pursuant to a Request for Default filed by the Plaintiff.

                                        COUNT II
                        Operating Engineers Local 66, AFL-CIO and
             Construction Industry Combined Funds, Inc. v. Barbara S. Hasson

       7.      Plaintiff now requests the entry of a default judgment against Defendant Barbara

S. Hasson.

       8.      Barbara S. Hasson is indebted to the Funds due to her failure to pay fringe

benefit contributions to Plaintiff pursuant to a collective bargaining agreement ("Agreement").

       9.      The Agreement provides for the assessment of interest on the principal amount

of delinquent fringe benefit contributions owed by Barbara S. Hasson.

       10.     The Agreement also provides for the assessment of liquidated damages and

attorneys’ fees based upon the amount of delinquent sums owed.

       11.     As a result of the foregoing, Plaintiff requests the entry of a default judgment

against Barbara S. Hasson in the following amount per the listed paragraphs in the Complaint:

       Principal per Paragraph 26 of Complaint                            $50,279.72

       Interest through December 23, 2020 per Paragraph 26                $11,287.65
       of Complaint

       Interest from December 23, 2020 through April 13, 2021                $1,834.87
       (111 days @ $16.53 per day) per Paragraph 26 of Complaint

       Liquidated Damages per Paragraph 26                                    $959.36
       Subtotal                                                           $64,361.60




                                                2
      Case 2:20-cv-01995-CCW-CRE Document 12 Filed 04/16/21 Page 3 of 5



       Attorneys’ Fees per Paragraph 29 (20% x $64,361.60)             $12,872.32
       Record Costs per Wherefore Paragraph                               $527.00

       TOTAL                                                           $77,760.92
       12.     To the best of Plaintiff’s knowledge, Barbara S. Hasson is not in the military

service of the United States. See Affidavit attached.

       WHEREFORE, Plaintiff Operating Engineers Local 66, AFL-CIO and Construction

Industry Combined Funds, Inc. respectfully requests this Honorable Court enter a default

judgment its favor, and against the Defendant Barbara S. Hasson in the amount of $77,760.92.

                                       COUNT III
                        Operating Engineers Local 66, AFL-CIO and
             Construction Industry Combined Funds, Inc. v. Barbara S. Hasson

       13.     Plaintiff now requests the entry of a default judgment against Defendant Barbara

S. Hasson.

       14.     Barbara S. Hasson is indebted to the Funds due to her failure to pay wage

deductions to Plaintiff pursuant to the Agreement.

       15.     The Agreement provides for the assessment of interest on the principal amount

of delinquent wage deductions owed by Barbara S. Hasson.

       16.     As a result of the foregoing, Plaintiff requests the entry of a default judgment

against Barbara S. Hasson in the following amount per the listed paragraphs in the Complaint:

       Principal per Paragraph 34 of Complaint                          $3,784.50

       Interest through December 23, 2020 per Paragraph 36                $849.61
       of Complaint

       Interest from December 24, 2020 through April 13, 2021             $138.11
       (111 days @ $1.24 per day) per Paragraph 36
       of Complaint

       TOTAL                                                            $4,772.21

       17.     To the best of Plaintiff’s knowledge, Barbara S. Hasson is not in the military

service of the United States. See Affidavit attached.



                                                3
      Case 2:20-cv-01995-CCW-CRE Document 12 Filed 04/16/21 Page 4 of 5



        WHEREFORE, Plaintiff Operating Engineers Local 66, AFL-CIO and Construction

Industry Combined Funds, Inc. respectfully requests this Honorable Court enter a default

judgment its favor, and against the Defendant Barbara S. Hasson in the amount of $4,772.21.



                                                  TUCKER ARENSBERG, P.C.


                                                  /s/ Jeffrey J. Leech
                                                  Jeffrey J. Leech, Esquire
                                                  PA ID No. 19814
                                                  jleech@tuckerlaw.com

                                                  Neil J. Gregorio, Esquire
                                                  PA ID No. 90859
                                                  ngregorio@tuckerlaw.com

                                                  Attorneys for Plaintiff
                                                  1500 One PPG Place
                                                  Pittsburgh, PA 15222
                                                  (412) 566-1212

TADMS:5496158-1 017020-178665




                                              4
      Case 2:20-cv-01995-CCW-CRE Document 12 Filed 04/16/21 Page 5 of 5



                                  CERTIFICATE OF SERVICE


        I hereby certify that the Motion for Default Judgment against Defendant Barbara S.

Hasson was served on all parties of record by depositing thereof in the United States mail, first

class postage prepaid, on the 16th day of April 2021, addressed as follows:


                East Coast Paving & Seal Coating, Inc.
                a/k/a East Coast Paving & Sealcoating, Inc.
                208 3rd Street
                New Castle, PA 16102

                Barbara S. Hasson
                418 Dover A
                West Palm Beach, FL 33417

                Barry Miles
                4839 Maplewood Drive
                Columbus, GA 31907-6024




                                                     /s/ Jeffrey J. Leech
                                                     Jeffrey J. Leech

TADMS:5496158-1 017020-178665
